Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The amendment filed 1/31/2022 which amends claim 1, cancels claims 2, 4, 6, 8, 10, 12 and 14, and adds claim 22-24 has been entered. Claim 19 was canceled by the amendment filed 9/7/2021. The following Office action is applied to pending claims 1, 3, 5, 7, 9, 11, 13, 15-18 and 20-24.

Rejoinder practice 
Claim 1 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(b), claims 18 which is directed to the process of producing a composition and a process of promoting cell adhesion using the allowable product of claim 1 previously withdrawn from consideration as a result of a restriction requirement in the Office action mailed 7/9/2021, and claim 21 (which was added on 9/7/2021 after the restriction requirement was mailed) which is directed to a process of promoting cell adhesion using the allowable product of claim 1 (see pages 2-3 of the Office action mailed 11/3/2021) hereby are rejoined and fully examined for patentability under 37 CFR 1.104. Because a claimed invention previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, the restriction requirement between group I and groups III and IV as set forth in the Office action mailed on 7/9/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

                 EXAMINER' S AMENDMENT
              An Examiner' s Amendment to the record appears below. Should the change and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 C.F.R. § 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than payment of the Issue Fee. Authorization for this Examiner' s Amendment was given in communication with Yu Lu on 4/27/2022. Applicants agreed the Examiner’s  proposed amendment to claims 1, 18 and 24, and agreed to cancel claims 3, 5, 7, 9, 11, 13, 15 and 16 (see below). 

        Claim 1 (currently amended).  A polypeptide comprising 16 repeats of the sequence set
forth in SEQ ID NO: 1, wherein the repeats of the sequence are directly linked and wherein the polypeptide does not comprise the sequence set forth in SEQ ID NO: 2 and comprises the amino acid sequence of SEQ ID NO:3..  


       Cancel claims 3, 5, 7, 9, 11, 13, 15 and 16.
      
       Claim 18 (Currently Amended).  A method of manufacturing,
and the composition is free of a component that prevents degradation of the polypeptide

       Claim 24 (Currently Amended). The composition according to claim 17, wherein the composition is free of a component that prevents degradation of the polypeptide

   The following is an examiner's statement of reasons for allowance: 
The 112(d) rejection of claims 3 and 4 is withdrawn in light of the  cancelation of claims 3 and 4.
The 112(b) rejection  of claims 1-4, 17 and 20 is withdrawn in light of the amendment (filed 1/31/2022) and cancellation of claims 2-4.
The 102 rejection of claims 1-4 by CN103122027  (‘027) is withdrawn in light of the amendment of claim 1 (filed 1/31/2022) and cancellation of claims 2-4.
The 103 rejection of claim 17 by CN103122027 in view of US20100322908 and US20060008905 is withdrawn in light of the amendment of claim 1 (filed 1/31/2022).
 The 103 rejection of claim 20 by CN103122027 in view of US20140073575 and US20070264277 is withdrawn in light of the amendment of claim 1 (filed 1/31/2022).

	The closest art is ‘027 which discloses the collagen polypeptide comprising the repeat sequence of instant SEQ ID NO:1.  However, ‘027 does not reasonably teach or suggest the claimed polypeptide comprising SEQ ID NO:3 for the reasons set forth below.
        ‘027 (at reference claim 1 of ‘027) discloses the polypeptide having 9 repeat with only first 5 repeats are directly linked. However, the claimed polypeptide of the amended claim 1 requires 16 repeats which are directly linked. Additionally the polypeptide of ‘027 contains sequence “RSPEF” and “GPPGCCGGG” (SEQ ID NO: 2) at the C-terminus thereof. However, the amended claim 1 excludes the SEQ ID NO:2 and does not contain the sequence “RSPEF”.
       Also, ‘027 (at reference claim 4 of ‘027) discloses the polypeptide comprising the sequence which has 98.8 % sequence identity to SEQ ID NO:3 of instant claim 1 (see the sequence  alignment below wherein Db is SEQ ID NO:3 and Qy is the polypeptide of ‘027). 

Query Match 98.8%;  Length 501

Qy          1 GERGAPGFRGPAGPNGIPGEKGPAGERGAPGERGAPGFRGPAGPNGIPGEKGPAGERGAP 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 GERGAPGFRGPAGPNGIPGEKGPAGERGAPGERGAPGFRGPAGPNGIPGEKGPAGERGAP 60

Qy         61 GERGAPGFRGPAGPNGIPGEKGPAGERGAPGERGAPGFRGPAGPNGIPGEKGPAGERGAP 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 GERGAPGFRGPAGPNGIPGEKGPAGERGAPGERGAPGFRGPAGPNGIPGEKGPAGERGAP 120

Qy        121 --GERGAPGFRGPAGPNGIPGEKGPAGERGAPGERGAPGFRGPAGPNGIPGEKGPAGERG 178
                ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 RSGERGAPGFRGPAGPNGIPGEKGPAGERGAPGERGAPGFRGPAGPNGIPGEKGPAGERG 180

Qy        179 APGERGAPGFRGPAGPNGIPGEKGPAGERGAPGERGAPGFRGPAGPNGIPGEKGPAGERG 238
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 APGERGAPGFRGPAGPNGIPGEKGPAGERGAPGERGAPGFRGPAGPNGIPGEKGPAGERG 240

Qy        239 AP--GERGAPGFRGPAGPNGIPGEKGPAGERGAPGERGAPGFRGPAGPNGIPGEKGPAGE 296
              ||  ||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 APRSGERGAPGFRGPAGPNGIPGEKGPAGERGAPGERGAPGFRGPAGPNGIPGEKGPAGE 300

Qy        297 RGAPGERGAPGFRGPAGPNGIPGEKGPAGERGAPGERGAPGFRGPAGPNGIPGEKGPAGE 356
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 RGAPGERGAPGFRGPAGPNGIPGEKGPAGERGAPGERGAPGFRGPAGPNGIPGEKGPAGE 360

Qy        357 RGAP--GERGAPGFRGPAGPNGIPGEKGPAGERGAPGERGAPGFRGPAGPNGIPGEKGPA 414
              ||||  ||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        361 RGAPRSGERGAPGFRGPAGPNGIPGEKGPAGERGAPGERGAPGFRGPAGPNGIPGEKGPA 420

Qy        415 GERGAPGERGAPGFRGPAGPNGIPGEKGPAGERGAPGERGAPGFRGPAGPNGIPGEKGPA 474
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        421 GERGAPGERGAPGFRGPAGPNGIPGEKGPAGERGAPGERGAPGFRGPAGPNGIPGEKGPA 480

Qy        475 GERGAP 480
              ||||||
Db        481 GERGAP 486

         However, in the polypeptide of ‘027, only the first 4 repeats and the repeats 5-8, 9-12 and 13-16 are directly linked; there is no direct linkages between the repeats 4-5, the repeats 8 and 9, and the repeats 12 and 13 since there are insertions of dipeptide sequence  “Arg-Ser” (RS) between said first 4 repeats, the repeats 5-8, 9-12 and  repeats 13-16 (see the above sequence alignment), wherein the repeat sequence is  “gergapgfraqpagpongipgekgpagergap” (SEQ ID NO:1). This is contrary to the instant SEQ ID NO:3 of claim 1 that consists of 16 repeat sequences being directly linked.  Moreover, the polypeptide of ‘027 contains a C-terminal sequence “GPPGPCCGGG” (i.e., SEQ ID NO:2) which has been excluded by amended claim 1. Thus, the amended polypeptide (claim 1) comprising SEQ ID NO:3 is not obvious over the disclosures of ‘027.

Therefore, claims 1, 17-18 and 20-24 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL W LIU whose telephone number is (571)272-0949.  The examiner can normally be reached on M-F 8:30 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner' s supervisor, Manjunath Rao can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Samuel Wei Liu/ 				Patent Examiner, Art Unit 1656

/MANJUNATH N RAO/Supervisory Patent Examiner, Art Unit 1656